Citation Nr: 0524183	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant served on active duty from May 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In its decision, the RO denied a 
claim of entitlement to service connection for tinnitus.  The 
appellant's VA Form 21-4138, received in January 2003, is 
construed as a notice of disagreement (NOD) with the 
aforementioned decision.

This matter also comes before the Board on appeal from a 
March 2003 rating decision, which determined that new and 
material evidence had been submitted sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, but denied the claim on the merits.  The RO 
confirmed and continued the previous denial regarding service 
connection for tinnitus.  The issues are properly 
characterized as they appear on the cover page of the instant 
decision.

In the appellant's substantive appeal, received in March 
2004, he requested a videoconference hearing before the 
Board.  The hearing was scheduled for February 17, 2005.  
Notice was sent to the address of record and not returned to 
the RO as undeliverable.  Because the letter has not been 
returned as undelivered, the law presumes the appellant 
received it in the absence of clear evidence to the contrary.  
See Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  The appellant failed to appear 
for the hearing and as such, his hearing request is deemed 
withdrawn. 38 C.F.R. § 20.704(d).

Having carefully considered the evidence of record in light 
of the applicable law, the Board presently finds that new and 
material evidence has been received to reopen the claim as to 
service connection for hearing loss.  However, the reopened 
claim, and the claim as to service connection for tinnitus 
will be remanded for further development of the record.

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Veterans Benefits Administration, Appeals Management Center 
(VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for defective hearing when it issued an 
unappealed rating decision in March 1975.  

2.  Evidence submitted since the March 1975 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

Evidence received since the final March 1975 determination 
wherein the RO denied the appellant's claim of entitlement to 
service connection for defective hearing is new and material, 
and the appellant's claim is reopened.  38 U.S.C.A. 
§§ 5104, 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the appellant seeks to reopen a claim of service 
connection for bilateral hearing loss, last denied by the RO 
in March 1975.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
sufficient evidence to reopen the claim has been obtained. 

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above); Shockley v. 
West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

In its March 1975 rating decision, the RO denied service 
connection for defective hearing on the bases that there was 
no competent medical evidence of record to demonstrate 
acoustic trauma during the appellant's military service; and 
that the appellant had a pre-service history of left ear 
deafness.  

Of record at the time of the March 1975 rating decision were 
the appellant's service medical records.  These included a 
pre-induction physical examination conducted in November 
1964.  Although the examiner diagnosed the appellant with 
hearing loss of the left ear, the examiner observed that the 
appellant had undergone "multiple tests" to assess his 
hearing, and that the appellant was "attempting to fake 
severe hearing loss."  The appellant was deemed fit for 
military service.  

Upon the appellant's entry onto active military duty in May 
1965, he again underwent an audiological examination.  The 
evaluation noted pure tone thresholds, in decibels, as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
10
-5
15
LEFT
30
40
30
-30
NR (No 
response
)

As in the November 1964 examination, the appellant was 
diagnosed as having left ear hearing loss, but the 
audiologist again noted that multiple tests were performed 
and the conclusion was the appellant attempted to "fake 
severe hearing loss."  An in-service medical record entry 
dated in September 1965 indicated the appellant had 
sensorineural hearing loss, but noted the appellant's report 
that was unable to hear out of his left ear all his life.  

Shortly before he was discharged from active military duty in 
May 1967, a service department audiological examination 
contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
10
10
10
-
15

There were no hearing deficiencies noted.  While in previous 
examinations, the appellant had been assigned a numerical 
"2" for hearing acuity as part of a PULHES profile, his 
separation physical examination reflects that his hearing 
ability was assessed as "1," indicative of a high level of 
physical fitness and hearing acuity.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); ((Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness) and which 
is based upon a measurement of physical capacity and stamina 
(P), upper extremity fitness (U), lower extremity fitness 
(L), hearing and ears fitness (H), eye fitness (E) and 
psychiatric condition (S) for retention in the military 
service.)). 

The appellant was afforded an audiological evaluation in 
December 1974.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
50
65
LEFT
NR75
NR95
NR100
NR100
NR100

He was diagnosed with bilateral sensorineural hearing loss 
and profound left ear hearing loss of unknown etiology.

In due course of adjudication of his petition to reopen his 
claim, the appellant underwent an August 2003 medical 
examination by VA.  The examiner noted the appellant had 
decreased left ear hearing as a result of having contracted 
Polio as a child.  The appellant indicated his right ear 
hearing had worsened since service, to include tinnitus of a 
six-year duration.  He informed the examiner that he was 
exposed to noise trauma in service while performing duties as 
a door gunner.  The examiner opined that such noise exposure 
decreased the appellant's hearing and caused right-sided 
tinnitus.

As noted, in its March 1975 decision the RO noted the lack of 
evidence showing acoustic trauma in service or compensable 
right-ear hearing loss.  The "new" evidence of record 
contains an opinion that the appellant's in-service noise 
exposure caused both decreased hearing acuity and right-sided 
tinnitus.  

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final February 1974 rating decision. Therefore, 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss is reopened. See 38 C.F.R. 
§ 3.156(a).  

ORDER

New and material evidence having been received; the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent, the claim is granted.


REMAND

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998).  

Certain chronic disabilities, such as hearing loss, 
(classified as a disease of the nervous system) are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. See 38 C.F.R. § 3.303(b).  In order for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bases for Remand

The Board has determined that this matter must be remanded to 
obtain a clarifying VA medical opinion.  As noted above, 
prior to acceptance onto active military duty, the appellant 
was found to have defective left ear hearing in a November 
1964 physical examination.  After he reported for active 
military duty, a May 1965 service department physical 
examination again noted the appellant's left ear hearing to 
be defective, albeit with notations at both times that the 
appellant appeared to be "faking" severe hearing loss.  

Previously unanalyzed is the issue of whether the appellant 
may be presumed to have been in sound physical condition at 
the time of his entry onto active military duty.  Although 
the appellant was periodically noted to have had pre-existing 
left ear hearing loss, there has not been obtained a 
competent medical opinion addressing this issue, and it is 
well-settled that in its decisions, VA may not rely upon its 
own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).  

If the veteran is entitled to a presumption of soundness, VA 
must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence. The law provides that the burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability (1) existed prior 
to service and, (2) that it was not aggravated during 
service. Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004).  

Here, although pre-service medical examinations indicate that 
the appellant had some degree of left ear hearing loss, it is 
unclear (1) whether such a finding may be substantiated, 
given the appellant's reported feigning of the disease at the 
time, and; (2) assuming such left ear hearing loss was 
present, what was its severity - again given the report of 
the appellant having "faked" his symptoms.  

A VA medical opinion will therefore be directed upon remand.  
If an informed and competent medical opinion is obtained 
indicating that the appellant's November 1964 and May 1965 
audiological test results are valid, and show an 
ascertainable degree of hearing loss prior to his entry onto 
active duty, the RO should consider whether the appellant may 
not be presumed to have been in sound physical condition at 
the time he entered active military duty.  

The appellant has also submitted an undated report from the 
Economy Hearing Aid Center, which was received in January 
2003.  The report has not been interpreted by competent 
medical opinion, and as noted above, the Board may not 
interpret the report based upon its own opinion.  Colvin, 
supra.

Because any medical opinion obtained would necessarily bear 
upon the question of whether the appellant has tinnitus, the 
claims will also be remanded and readjudicated by the RO.  

The Board notes that the August 2003 QTC examination opined 
noise exposure decreased the appellant's hearing and caused 
right-sided tinnitus.  However, the opinion appears to have 
been based on an inaccurate history provided by the 
appellant, and it is unclear whether the examiner was aware 
of the appellant's in-service military occupational specialty 
was a radio teletype repairman - during the August 2003 QTC 
examination, the appellant informed the examiner that 
acoustic trauma was sustained during duties performed as a 
door gunner.  As indicated in the previous paragraph, service 
personnel records directly contradict the appellant's 
contentions. 

Thus, the RO should ensure that the appellant's service 
personnel records as found in his claims folder are available 
to the examiner.  The Board is not required to accept 
doctor's opinions that are based upon the appellant's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Thus, the claims are remanded for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Following receipt of the appellant's 
response, or the passage of a reasonable 
time, the RO will cause the appellant's 
claims folder and a copy of this remand 
to be examined by a physician qualified 
to provide audiological opinions, who 
must respond to the following inquiries:

a.  Based upon the clinical test 
results in the November 1964 and May 1965 
audiological tests, did the appellant 
have a pre-existing left ear hearing loss 
prior to his entrance on active military 
duty in May 1965?

b.  If the appellant had such a pre-
existing left ear hearing loss, was this 
disability worsened by any incident of 
military service, as evidenced by the May 
1967 audiological tests or other data of 
record, including the December 1974 
audiological test?  Please note, the 
veteran's military occupational specialty 
was a radio teletype repairman.

c.  Based upon all clinical test 
results, does the appellant have a right 
ear hearing loss that is attributable to 
any incident of military service?

d.  What is the clinical 
interpretation of the undated report of 
the Economy Hearing Aid Center, as to the 
auditory threshold in the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz.  
Are the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz, 26 decibels or 
greater? What are the speech recognition 
scores using the Maryland CNC Test?

If the examiner cannot respond to the 
inquiries without resorting to 
speculation, he or she should so specify.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims at issue.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


